Ronorable William J. Lawson
Secretary.ofState,
Austin, Texaa
Dear Mr. Lawson:         CpinionRo. CL4940
                         Re:   The authority of the Secretary
                               of State to cancel a Rotary
                               commission.
         We acknowledgereceipt of your letter as follows:
          "We havd~~~eceivedin this office a request
     from Hon. ~RugeneF. Harrell to cancel Rotary
     Commission issuectto.A.L. Guest of Lamar County.
     The reason for the request for cancellationis
     an allegationbjrJudge Rarrell that the said
     A. L. Guest forged the name of affiants to two
     affidavits. The affidavits thus allegedly forged
     are in my possesalon now.

         "The ConstitutionalAmendment altering the
    manner of appointment of Rotaries Public failed
    to provide for a manner of cancellation. Under
    the original manner of appointment,the Rotary
    being commissionedby the Governor and confirmed
    by the Senate, it was necessary that he be im-
    peached as any other public officer.
          "I am, therefore,requesting your opinion as
     to the manner and form that a Rotary Commission
     may be rendered void, the question being, Does
     the Secretary of State have authority to cancel
     such Commission?  If such authority is present,
     is a trial or hearing necessary?"
          Section 26, ~ofArticle IV, of the Constitution,as
amended November 5, 1940, is as follows:
          "(a) The Secretary of State shall appoint
     a convenientnumber of Rotaries Public for each
     county who shall perform such duties as now
Honorable Willlam J. Lawson - page 2, (O-4940)

    are or may be prescribed by law. The qualifi-
    cations of Notaries Public shall be prescribed
    by law.
         "(b) Nothing herein shall affect the
    terms of office of Notaries Public who have
    qualified for the present term prior to the
    taking effect of this amendment.
         "(c) Should the Legislatureenact an
    enabling law hereto in anticipationof the
    adoption of this amendment, such law shall
    not be invalid by reason of its anticipatory
    character. Sec. 26, Art. IV, adopted election
    Nov. 5, 1940."
          Article 5949, of the Revised Civil Statutes, as
amended by the 47th Legislature,Is as follows:
         "The Secretary of State of the State of
    Texas shall appoint a convenientnumber of
    notaries public for each county. Notaries
    public may be appointed at any time, but the
    terms of all notariea public shall end on
    June first of each odd numbered year. To be
    elfglble for appointmentaa notary public, a
    person shall be at least twenty-one (21)
    years of age and a resident of the county
    for which he is appointed;provided, however,
    that where such person resides within the
    limits of any incorporatedcity, town, or
    village located in two counties, said person
    may be appointed notary public for either such
    couutg."
          It will thus be seen that a Rotary Public is a
constitutionalofficer, under the State, with a definite,
fixed tenure, and as such he may not be removed from of-
fice except in some manuer provided by law.
          Article 5988, of the Revised Civil Statutes,pro-
vides that:
          "Any Notary Public indicted for and con-
     victed of any willful neglect of duty or of-
     ficial misconduct shall be removed from of-
     fice. The order for his removal shall In
     each instance be embodied in the judgment of
     the court."
Honorable William J. Lawson - page 3, (O-4940)

          Title 111, of the Revised Civil Statutes, cover-
ing QUO WARRARTO, provides for the removal of any officer
whose acts by law work a forfeiture of his office. Other
than these provisions, there appears to be no method of
removal of a Rotary Public.
          Definitely, there appears to be no provision of
law that the Secretary of State may cancel a Rotary commis-
sion upon the request of anyone.
          Moreover, we find no authority in any event exists
in the Secretary of Stats to remove a Rotary Public from of-
fice, or to cancel the commissionpreviously issued to him.
                             Very truly yours
                        ATTORNEY GERERAL OF TFXA3
                        By   /a/ Ocie 3peer
                                Ocie Spoor
                                Assistant
OS-WI-EAC
               APPROVED OCT 29, 1942
               /s/ Gerald C. Mann
               ATTORRFY GERERAL OF TEXA3
                                                 APPROVED
                                                  OPINIOR
                                                COMMITTEE
                                                 By B.W.B.
                                                 cYzlmar